Exhibit 10.5

 

 

[g16501hgimage002.jpg]

 

Employment Agreement for Robert H. Steinfeld

 

As Amended and Restated as of February 11, 2003

 

 

--------------------------------------------------------------------------------


 

IMS HEALTH INCORPORATED

 

Employment Agreement for Robert H. Steinfeld

 

As Amended and Restated as of February 11, 2003

 

1.

Employment

 

 

2.

Term

 

 

3.

Offices and Duties

 

 

 

(a)

Generally.

 

 

 

 

(b)

Place of Employment

 

 

4.

Salary and Annual Incentive Compensation

 

 

 

(a)

Base Salary

 

 

 

 

(b)

Annual Incentive Compensation

 

 

5.

Long Term Compensation, Including Stock Options, Benefits, Deferred
Compensation, and Expense Reimbursement

 

 

 

(a)

Executive Compensation Plans

 

 

 

 

(b)

Employee and Executive Benefit Plans

 

 

 

 

(c)

Acceleration of Awards Upon a Change in Control

 

 

 

 

(d)

Deferral of Compensation

 

 

 

 

(e)

Company Registration Obligations

 

 

 

 

(f)

Reimbursement of Expenses

 

 

 

6.

Termination Due to Retirement, Death or Disability

 

 

 

(a)

Retirement

 

 

 

 

(b)

Death

 

 

 

 

(c)

Disability

 

 

 

 

(d)

Other Terms of Payment Following Retirement, Death or Disability

 

 

7.

Termination of Employment For Reasons Other Than Retirement, Death, or
Disability

 

 

 

(a)

Termination by the Company for Cause

 

 

 

 

(b)

Termination by Executive Other Than For Good Reason

 

 

 

 

(c)

Termination by the Company Without Cause Prior to or More than Two Years After a
Change in Control

 

 

 

 

(d)

Termination by Executive for Good Reason Prior to or More than Two Years After a
Change in Control

 

 

 

 

(e)

Termination by the Company Without Cause Within Two Years After a Change in
Control

 

i

--------------------------------------------------------------------------------


 

 

(f)

Termination by Executive for Good Reason Within Two Years After a Change in
Control

 

 

 

 

(g)

Other Terms Relating to Certain Terminations of Employment

 

 

8.

Definitions Relating to Termination Events

 

 

 

(a)

“Cause”

 

 

 

 

(b)

“Change in Control”

 

 

 

 

(c)

“Compensation Accrued at Termination”

 

 

 

 

(d)

“Disability”

 

 

 

 

(e)

“Good Reason

 

 

 

 

(f)

“Potential Change in Control”

 

 

9.

Rabbi Trust Obligation Upon Potential Change in Control; Excise Tax Related
Provisions

 

 

 

(a)

Rabbi Trust Funded Upon Potential Change in Control

 

 

 

 

(b)

Gross-up If Excise Tax Would Apply

 

 

10.

Non-Competition and Non-Disclosure; Executive Cooperation; Non-Disparagement;
Certain Forfeitures

 

 

 

(a)

Non-Competition

 

 

 

 

(b)

Non-Disclosure; Ownership of Work

 

 

 

 

(c)

Cooperation With Regard to Litigation

 

 

 

 

(d)

Non-Disparagement

 

 

 

 

(e)

Release of Employment Claims

 

 

 

 

(f)

Forfeiture of Outstanding Options

 

 

 

 

(g)

Forfeiture of Certain Bonuses and Profits

 

 

 

 

(h)

Survival

 

 

11.

Governing Law; Disputes; Arbitration

 

 

 

(a)

Governing Law

 

 

 

 

(b)

Reimbursement of Expenses in Enforcing Rights

 

 

 

 

(c)

Arbitration

 

 

 

 

(d)

Interest on Unpaid Amounts

 

 

12.

Miscellaneous

 

 

 

(a)

Integration

 

 

 

 

(b)

Successors; Transferability

 

 

 

 

(c)

Beneficiaries

 

 

 

 

(d)

Notices

 

 

 

 

(e)

Reformation

 

ii

--------------------------------------------------------------------------------


 

 

(f)

Headings

 

 

 

 

(g)

No General Waivers

 

 

 

 

(h)

No Obligation To Mitigate

 

 

 

 

(i)

Offsets; Withholding

 

 

 

 

(j)

Successors and Assigns

 

 

 

 

(k)

Counterparts

 

 

 

13.

Indemnification

 

 

 

Attachment A

 

iii

--------------------------------------------------------------------------------


 

IMS HEALTH INCORPORATED

 

Employment Agreement for Robert H. Steinfeld

 

As Amended and Restated as of February 11, 2003

 

 

THIS EMPLOYMENT AGREEMENT by and between IMS HEALTH INCORPORATED, a Delaware
corporation (the “Company”), and Robert H. Steinfeld (“Executive”) shall become
effective as of November 14, 2000 (the “Effective Date”), and the amendment and
restatement hereof made this 22nd day of May, 2003 shall become effective as of
February 11, 2003 (the “Amendment Date”).

 

WITNESSETH

 

WHEREAS, Executive has served the Company and its predecessors in executive
capacities since February 24, 1997;

 

WHEREAS, the Company desires to continue to employ Executive as Senior Vice
President and General Counsel of the Company, and Executive desires to accept
such employment on the terms and conditions herein set forth.

 

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants
contained herein, and other good and valuable consideration the receipt and
adequacy of which the Company and Executive each hereby acknowledge, the Company
and Executive hereby agree as follows:

 

1.                                       Employment.

 

The Company hereby agrees to employ Executive as its Senior Vice President and
General Counsel (with the principal executive duties set forth below in Section
3), and Executive hereby agrees to accept such employment and serve in such
capacities, during the Term as defined in Section 2 (subject to Section 7(c) and
7(e)) and upon the terms and conditions set forth in this Employment Agreement
(the “Agreement”).

 

2.                                       Term.

 

The term of employment of Executive under this Agreement (the “Term”) shall be
the period commencing on the Effective Date and ending on December 31, 2002 and
any period of extension thereof in accordance with this Section 2, except that
the Term will end at a date, prior to the end of such period or extension
thereof, specified in Section 6 or 7 in the event of termination of Executive’s
employment. The Term, if not previously ended, shall be extended automatically
without further action by either party by one additional year (added to the end
of the Term) first on December 31, 2002 (extending the Term to December 31,
2003) and on each succeeding December 31 thereafter, unless either party shall
have served written notice in accordance with Section 12(d) upon the other party
on or before the June 30 preceding a December 31 extension date electing not to
extend the Term further as of that December 31 extension date, in which case
employment shall terminate on that December 31 and the Term shall end at that
date, subject to earlier termination of employment and earlier termination of
the Term in accordance with Section 6 or 7. The foregoing notwithstanding, in
the event there occurs a Potential Change in Control during the period of 180
days prior to the December 31 on which the Term will terminate as a result of
notice given by the Executive or the Company hereunder, the Term shall be
extended automatically at that December 31 by an additional period such that the
Term will extend until the 180th day following such Potential Change in Control.

 

--------------------------------------------------------------------------------


 

3.                                       Offices and Duties.

 

The provisions of this Section 3 will apply during the Term, except as otherwise
provided in Section 7(c) or 7(e):

 

(a)                                  Generally.  Executive shall serve as the
Senior Vice President and General Counsel of the Company.  Executive shall have
and perform such duties, responsibilities, and authorities as are customary for
the general counsel of a publicly held corporation of the size, type, and nature
of the Company as they may exist from time to time.  In addition, Executive
shall have and perform such additional duties, responsibilities, and authorities
as may be from time to time assigned by the Chief Executive Officer based on his
assessment of the business needs of the Company, and the Company reserves the
right to change or modify these assignments and any positions and titles
associated therewith.  Executive shall devote his full business time and
attention, and his best efforts, abilities, experience, and talent, to the
positions of Senior Vice President and General Counsel and other assignments
hereunder, and for the business of the Company, without commitment to other
business endeavors, except that Executive (i) may make personal investments
which are not in conflict with his duties to the Company and manage personal and
family financial and legal affairs, (ii) may undertake public speaking
engagements, and (iii) may serve as a director of (or similar position with) any
other business or an educational, charitable, community, civic, religious, or
similar type of organization with the approval of the Chief Executive Officer,
so long as such activities (i.e., those listed in clauses (i) through (iii)) do
not preclude or render unlawful Executive’s employment or service to the Company
or otherwise materially inhibit the performance of Executive’s duties under this
Agreement or materially impair the business of the Company or its subsidiaries.

 

(b)                                 Place of Employment.  Executive’s principal
place of employment shall be at the Corporate Offices of the Company which shall
be in Fairfield County, Connecticut.

 

4.                                       Salary and Annual Incentive
Compensation.

 

As partial compensation for the services to be rendered hereunder by Executive,
the Company agrees to pay to Executive during the Term the compensation set
forth in this Section 4.

 

(a)                                  Base Salary. The Company will pay to
Executive during the Term a base salary, the annual rate of which shall be
$275,000, payable in cash in substantially equal semi-monthly installments
commencing at the beginning of the Term, and otherwise in accordance with the
Company’s usual payroll practices with respect to senior executives (except to
the extent deferred under Section 5(d)). Executive’s annual base salary shall be
reviewed by the Compensation and Benefits Committee (the “Committee”) of the
Board of Directors (the “Board”) at least once in each calendar year, and may be
increased above, but may not be reduced below, the then-current rate of such
base salary. For purposes of this Agreement, “Base Salary” means Executive’s
then-current base salary.

 

(b)                                 Annual Incentive Compensation. The Company
will pay to Executive during the Term annual incentive compensation which shall
offer to Executive an opportunity to earn additional compensation based upon
performance in amounts determined by the Committee in accordance with the
applicable plan and consistent with past practices of the Company; provided,
however, that the annual incentive opportunity during the Term shall be not less
than the greater of 51% of Base Salary or the annual target incentive
opportunity for the prior year for achievement of target level performance, with
the nature of the performance and the levels of performance triggering payments
of such annual target incentive compensation for each year to be established and
communicated to Executive during the first quarter of such year by the
Committee; provided, further, that annual incentive payable for performance in
2000 shall be based on the amount of salary actually paid during the year.  In
addition, the Committee (or the Board) may determine, in its discretion, to
increase the Executive’s annual target incentive opportunity or provide an
additional annual incentive opportunity, in excess of the annual target
incentive opportunity, payable for performance in excess of or in addition to
the performance required for payment of the annual target incentive amount. Any
annual incentive compensation payable to Executive shall be paid in accordance
with the Company’s usual practices with respect to payment of incentive
compensation to senior executives (except to the extent deferred under Section
5(d)).

 

2

--------------------------------------------------------------------------------


 

5.                                       Long-Term Compensation, Including Stock
Options, Benefits, Deferred Compensation, and Expense Reimbursement

 

(a)                                  Executive Compensation Plans.  Executive
shall be entitled during the Term to participate, without discrimination or
duplication, in executive compensation plans and programs intended for general
participation by senior executives of the Company, as presently in effect or as
they may be modified or added to by the Company from time to time, subject to
the eligibility and other requirements of such plans and programs, including
without limitation any stock option plans, plans under which restricted
stock/restricted stock units, performance-based restricted stock/restricted
stock units (“PERS”) or performance-accelerated restricted stock/restricted
stock units (“PARS”) may be awarded, other annual and long-term cash and/or
equity incentive plans, and deferred compensation plans; provided, however, that
Executive’s participation in such plans and programs, in the aggregate, shall
provide him with compensation and incentive award opportunities substantially no
less favorable than those provided by the Company to Executive under such plans
and programs as in effect on the Amendment Date.  The Company makes no
commitment under this Section 5(a) to provide participation opportunities to
Executive in all plans and programs or at levels equal to (or otherwise
comparable to) the participation opportunity of any other executive.  The
foregoing notwithstanding, Executive shall be entitled to participate in the
PERS program based on annual performance commencing with the 2001 performance
year, and will not be granted PERS with respect to the 2000 performance year.

 

(b)                                 Employee and Executive Benefit Plans. 
Executive shall be entitled during the Term to participate, without
discrimination or duplication, in employee and executive benefit plans and
programs of the Company, as presently in effect or as they may be modified or
added to by the Company from time to time, subject to the eligibility and other
requirements of such plans and programs, including without limitation plans
providing pensions, supplemental pensions, supplemental and other retirement
benefits, medical insurance, life insurance, disability insurance, and
accidental death or dismemberment insurance, as well as savings, profit-sharing,
and stock ownership plans; provided, however, that Executive’s participation in
such benefit plans and programs, in the aggregate, shall provide Executive with
benefits and compensation substantially no less favorable than those provided by
the Company to Executive under such plans and programs as in effect on the
Amendment Date.  The Company makes no commitment under this Section 5(b) to
provide participation opportunities to Executive in all benefit plans and
programs or at levels equal to (or otherwise comparable to) the participation
opportunity of any other executive.  The foregoing notwithstanding, Executive
shall be eligible to participate or receive compensation and benefits under the
Company’s Employee Protection Plan and his Change-in-Control Agreement, provided
that any compensation and benefits to Executive under the Employee Protection
Plan and the Change-in-Control Agreement shall be payable only if and to the
extent that such benefits would exceed the corresponding benefits payable under
this Agreement.

 

In furtherance of and not in limitation of the foregoing, during the Term:

 

(i)                                     Executive will participate as Senior
Vice President and General Counsel in all executive and employee vacation and
time-off programs;

 

(ii)                                  The Company will provide Executive with
coverage as Senior Vice President and General Counsel with respect to long-term
disability insurance and benefits substantially no less favorable (including any
required contributions by Executive) than such insurance and benefits in effect
on the Amendment Date;

 

(iii)                               Executive will be covered by Company-paid
group and individual term life insurance providing a death benefit no less than
the death benefit provided under Company-paid insurance in effect at the
Amendment Date; provided, however, that, with the consent of Executive, such
insurance may be combined with a supplementary retirement funding vehicle; and

 

(iv)                              Executive will be entitled to benefits under
the IMS Health Incorporated Executive Pension Plan (“EXPP”), with the effective
date of Executive’s participation therein to be February 11, 2003. 
Notwithstanding anything to the contrary in this Agreement or the EXPP,
Executive’s years of service with the Company (and its predecessor Cognizant
Corporation) prior to the date that his participation in the EXPP commenced
shall be included as Service for purposes of participation, vesting and accrual
of benefits under the EXPP subject to the special rules contained in this
Section 5(b)(iv).  For the period from February 11, 2003 through January 31,
2006, Executive

 

3

--------------------------------------------------------------------------------


 

shall be deemed a participant in both the EXPP and the IMS Health Incorporated
U.S. Executive Retirement Plan (the “USERP”), with Service  apportioned between
the two Plans; for this purpose, Executive shall be credited with additional
Service for purposes of the EXPP (the “Additional Service Credits”), including
without limitation, Sections 3.1(b)(i) and 3.2(b)(i) of the EXPP, with a
corresponding reduction in Service for purposes of Sections 3.1(b)(i) and
3.2(b)(i) of the USERP, as follows:

 

Date

 

Years of Service
Under USERP

 

Years of Service
Under EXPP

 

Total Years
of Service

 

 

 

 

 

 

 

 

 

Feb. 11, 2003

 

6.0833

 

0

 

6.0833

 

Jan. 31, 2004

 

4

 

3

 

7

 

Jan. 31, 2005

 

2

 

6

 

8

 

Jan. 31, 2006

 

0

 

9

 

9

 

 

From and after January 31, 2006, such Additional Service Credits shall remain
credited under the EXPP, and Executive’s  benefits shall be determined solely
under the EXPP, with Executive’s further Service accruing in accordance with the
terms of the EXPP.  The provisions governing the accrual of  Service under the
EXPP set forth herein shall take precedence over any  inconsistent provision of
the EXPP, including without limitation Section 1.32(e) of the EXPP (providing
phased-in credit for pre-participation Service).  Years of Service credited in
accordance with the above table shall be determined in accordance with the rules
generally applicable to crediting Service under the EXPP, including  the rules
which provide that Service shall be computed in 1/12ths of a year, with a full
month being granted for each completed or partial calendar month.  The foregoing
notwithstanding, in the event that Executive shall become eligible for
Retirement Benefits or Deferred Vested Benefits under the USERP and/or the EXPP,
the aggregate benefit payable to Executive under the USERP and/or the EXPP shall
not be less than the Retirement Benefit or Deferred Vested Benefit, as the case
may be, that would have been payable to Executive under the USERP had Executive
continued to participate in the USERP from February 11, 2003 until the date of
his retirement or termination of employment.  Moreover, in the event that
Executive’s Surviving Spouse shall become eligible for death benefits under the
USERP and/or the EXPP prior to the commencement of benefit payments to
Executive, the Surviving Spouse’s Benefit shall not be less than the Surviving
Spouse’s Benefit that would have been payable under the USERP had Executive
continued to participate in the USERP from February 11, 2003 until the date of
Executive’s death.  Furthermore, for purposes of calculating Retirement
Benefits, Deferred Vested Benefits or Surviving Spouse’s Benefits payable under
the USERP and/or the EXPP, Executive’s Average Final Compensation shall not be
less than $465,000.  Capitalized terms used herein and not otherwise defined
shall have the meaning ascribed to them in the EXPP (or if applicable, the
USERP).

 

(c)                                  Acceleration of Awards Upon a Change in
Control.                In the event of a Change in Control (as defined in
Section 8(b)), all outstanding stock options, restricted stock, and other
equity-based awards then held by Executive shall become vested and exercisable.

 

(d)                                 Deferral of Compensation.  If the Company
has in effect or adopts any deferral program or arrangement permitting
executives to elect to defer any compensation, Executive will be eligible to
participate in such program.  Any plan or program of the Company which provides
benefits based on the level of salary, annual incentive, or other compensation
of Executive shall, in determining Executive’s benefits, take into account the
amount of salary, annual incentive, or other compensation prior to any reduction
for voluntary contributions made by Executive under any deferral or similar
contributory plan or program of the Company (excluding compensation that would
not be taken into account even if not deferred), but shall not treat any payout
or settlement under such a deferral or similar contributory plan or program to
be additional salary, annual incentive, or other compensation for purposes of
determining such benefits, unless otherwise expressly provided under such plan
or program.

 

(e)                                  Company Registration Obligations.  The
Company will use its best efforts to file with the Securities and Exchange
Commission and thereafter maintain the effectiveness of one or more registration

 

4

--------------------------------------------------------------------------------


 

statements registering under the Securities Act of 1933, as amended (the “1933
Act”), the offer and sale of shares by the Company to Executive pursuant to
stock options or other equity-based awards granted to Executive under Company
plans or otherwise or, if shares are acquired by Executive in a transaction not
involving an offer or sale to Executive but resulting in the acquired shares
being “restricted securities” for purposes of the 1933 Act, registering the
reoffer and resale of such shares by Executive.

 

(f)                                    Reimbursement of Expenses.  The Company
will promptly reimburse Executive for all reasonable business expenses and
disbursements incurred by Executive in the performance of Executive’s duties
during the Term in accordance with the Company’s reimbursement policies as in
effect from time to time.

 

6.                                       Termination Due to Retirement, Death,
or Disability.

 

(a)                                  Retirement.  Executive may elect to
terminate employment hereunder by retirement at or after age 55 or, upon the
request of Executive, at such earlier age as may be approved by the Board (in
either case, “Retirement”).  At the time Executive’s employment terminates due
to Retirement, the Term will terminate, all obligations of the Company and
Executive under Sections 1 through 5 of this Agreement will immediately cease
except for obligations which expressly continue after termination of employment
due to Retirement, and the Company will pay Executive, and Executive will be
entitled to receive, the following:

 

(i)                                     Executive’s Compensation Accrued at
Termination (as defined in Section 8(c));

 

(ii)                                  In lieu of any annual incentive
compensation under Section 4(b) for the year in which Executive’s employment
terminated, an amount equal to the portion of annual incentive compensation that
would have become payable in cash to Executive (i.e., excluding the portion
payable in PERS or in other non-cash awards) for that year if his employment had
not terminated, based on performance actually achieved in that year (determined
by the Committee following completion of the performance year), multiplied by a
fraction the numerator of which is the number of days Executive was employed in
the year of termination and the denominator of which is the total number of days
in the year of termination;

 

(iii)                               The vesting and exercisability of stock
options held by Executive at termination and all other terms of such options
shall be governed by the plans and programs and the agreements and other
documents pursuant to which such options were granted (subject to Section 10(f)
hereof); and

 

(iv)                              All restricted stock and deferred stock
awards, including outstanding PERS awards, all other long-term incentive awards,
and all deferral arrangements under Section 5(d), shall be governed by the plans
and programs under which the awards were granted or governing the deferral, and
all rights under the EXPP, USERP and any other benefit plan shall be governed by
such plan subject to, in the case of the EXPP and USERP, Section 5(b) hereof
including without limitation that Additional Service Credits that were credited
as of Executive’s Retirement as provided in Section 5(b)(iv) of this Agreement
shall be fully reflected.

 

(v)                                 If Executive shall not be eligible upon
Retirement for retiree coverage under the Company’s Health Plan (the “Health
Plan”) and Executive elects in accordance with the applicable provisions of the
Consolidated Omnibus Budget Reconciliation Act of 1986, as amended (“COBRA”)
continued coverage under the Health Plan in accordance with the applicable
provisions of COBRA, the Company shall pay to Executive on a monthly basis
during such COBRA continuation period an amount equal on an after-tax basis to
the total cost of such coverage. Prior to the expiration of the maximum COBRA
continuation period available to Executive, provided that Executive theretofore
shall have complied with the conditions set forth in Section 10, the Company
shall make a good faith effort to obtain insured coverage for Executive (and his
spouse and eligible dependents, if any, for whom coverage had been provided
during the COBRA continuation period) that is substantially comparable to such
COBRA continuation coverage, which insured coverage shall begin on the date of
expiration of Executive’s COBRA continuation period and continue until the
earliest of:  (1) Executive’s eligibility for medical coverage under the
Company’s Health Plan, as a retiree or active employee, (2) Executive’s
eligibility for medical coverage under a plan maintained by a subsequent
employer or other entity to which Executive

 

5

--------------------------------------------------------------------------------


 

provides services, (3) Executive’s eligibility for Medicare, or (4) Executive’s
attainment of age 65. In the event that the Company determines, in its sole
discretion, that it is unable to obtain such insured coverage for Executive (and
his spouse and eligible dependents, if any, for whom coverage had been provided
during the COBRA continuation period) or in the event that Executive determines,
in his sole discretion, that any such insured coverage offered by the Company is
not substantially comparable to such COBRA continuation coverage, the Company
shall pay to Executive, provided that Executive shall not have become eligible
for medical coverage under (1) the Company’s Health Plan, as a retiree or active
employee, (2) a plan maintained by a subsequent employer or other entity to
which Executive provides services, or (3) Medicare and, provided further, that
Executive theretofore shall have complied with the conditions set forth in
Section 10, a lump sum amount equal on an after-tax basis to the present value
of  the total cost of retiree medical coverage under the Health Plan that would
have been incurred by both Executive and the Company on behalf of Executive (and
his spouse and eligible dependents, if any, for whom coverage had been provided
during the COBRA continuation period) if Executive (and such spouse and
dependents, if any) had been eligible for such retiree medical coverage from the
end of Executive’s COBRA continuation period until Executive’s attainment of age
65, calculated on the assumption that the cost of such coverage would remain
unchanged from that in effect for the year in which such lump sum is paid.  Such
lump sum amount shall be calculated by the actuary for the Health Plan and paid
in cash as soon as administratively practicable following the expiration of
Executive’s COBRA continuation period and shall not be subject to reduction or
forfeiture by reason of any coverage for which Executive may thereafter become
eligible by reason of subsequent employment or otherwise. For purposes of this
Section 6(a)(v), present value shall be calculated on the basis of the discount
rate set forth in the EXPP for the determination of lump sum payments.

 

(b)                                 Death.  In the event of Executive’s death
which results in the termination of Executive’s employment, the Term will
terminate, all obligations of the Company and Executive under Sections 1 through
5 of this Agreement will immediately cease except for obligations which
expressly continue after death, and the Company will pay Executive’s beneficiary
or estate, and Executive’s beneficiary or estate will be entitled to receive,
the following:

 

(i)                                     Executive’s Compensation Accrued at
Termination;

 

(ii)                                  In lieu of any annual incentive
compensation under Section 4(b) for the year in which Executive’s death
occurred, an amount equal to the portion of annual incentive compensation that
would have become payable in cash to Executive (i.e., excluding the portion
payable in PERS or in other non-cash awards) for that year if his employment had
not terminated, based on performance actually achieved in that year (determined
by the Committee following completion of the performance year), multiplied by a
fraction the numerator of which is the number of days Executive was employed in
the year of his death and the denominator of which is the total number of days
in the year of death;

 

(iii)                               The vesting and exercisability of stock
options held by Executive at death and all other terms of such options shall be
governed by the plans and programs and the agreements and other documents
pursuant to which such options were granted;

 

(iv)                              All restricted stock and deferred stock
awards, including outstanding PERS awards, all other long-term incentive awards,
and all deferral arrangements under Section 5(d), shall be governed by the plans
and programs under which the awards were granted or governing the deferral, and
all rights under the EXPP, USERP and any other benefit plan shall be governed by
such plan subject to, in the case of the EXPP and USERP, Section 5(b) hereof
including without limitation that Additional Service Credits as provided in
Section 5(b)(iv) of this Agreement that were credited as of Executive’s death
shall be fully reflected and provided additionally that the surviving spouse
benefit under the USERP and/or the EXPP shall be  in an amount equal to 50% of
the benefit that would have been payable under Section 3.1 or 3.2 of the EXPP
upon Executive’s attainment of age 65 or Section 3.1 or 3.2 of the USERP upon
Executive’s attainment of age 55 (whichever is applicable or in the appropriate
combination thereof) without actuarial reduction or any other

 

6

--------------------------------------------------------------------------------


 

discount except as provided in Section 5.5 of the EXPP and the USERP with
respect to a reduction on account of a surviving spouse who is more than ten
years younger than Executive, and payments to Executive’s surviving spouse shall
commence on the later of the date of Executive’s death or the date on which
Executive would have attained age 55; and

 

(v)                                 If Executive’s surviving spouse (and
eligible dependents, if any) elects continued coverage under the Company’s
Health Plan in accordance with the applicable provisions of  COBRA, the Company
shall pay to Executive’s surviving spouse on a monthly basis during such COBRA
continuation period an amount equal on an after-tax basis to the total cost of
such coverage.  No further benefits shall be paid under this Section 6(b)(v)
after the expiration of the maximum COBRA continuation period available to
Executive’s surviving spouse and eligible dependents, if any.

 

(c)                                  Disability.  The Company may terminate the
employment of Executive hereunder due to the Disability (as defined in Section
8(d)) of Executive.  Upon termination of employment, the Term will terminate,
all obligations of the Company and Executive under Sections 1 through 5 of this
Agreement will immediately cease except for obligations which expressly continue
after termination of employment due to Disability, and the Company will pay
Executive, and Executive will be entitled to receive, the following:

 

(i)                                     Executive’s Compensation Accrued at
Termination;

 

(ii)                                  In lieu of any annual incentive
compensation under Section 4(b) for the year in which Executive’s employment
terminated, an amount equal to the portion of annual incentive compensation that
would have become payable in cash to Executive (i.e., excluding the portion
payable in PERS or in other non-cash awards) for that year if his employment had
not terminated, based on performance actually achieved in that year (determined
by the Committee following completion of the performance year), multiplied by a
fraction the numerator of which is the number of days Executive was employed in
the year of termination and the denominator of which is the total number of days
in the year of termination;

 

(iii)                               Stock options held by Executive at
termination shall be governed by the plans and programs and the agreements and
other documents pursuant to which such options were granted;

 

(iv)                              Any performance objectives upon which the
earning of performance-based restricted stock and deferred stock awards,
including outstanding PERS awards, and other long-term incentive awards is
conditioned shall be deemed to have been met at target level at the date of
termination, and restricted stock and deferred stock awards, including
outstanding PERS awards, and other long-term incentive awards (to the extent
then or previously earned, in the case of performance-based awards) shall become
fully vested and non-forfeitable at the date of such termination, and, in other
respects, such awards shall be governed by the plans and programs and the
agreements and other documents pursuant to which such awards were granted;

 

(v)                                 Disability benefits shall be payable in
accordance with the Company’s plans, programs and policies, including the EXPP
and USERP, provided; however, that there shall be no duplication of disability
benefits provided under the EXPP and USERP and provided further that in the
event that disability benefits payable under the EXPP or USERP shall cease,
Executive’s retirement benefits under the USERP and/or EXPP shall fully reflect
the Additional Service Credits that were credited as of Executive’s retirement
as  provided in Section 5(b)(iv) of this Agreement  and  the payment of such
retirement benefits under the USERP and/or EXPP  shall commence at the later of
the cessation of Executive’s disability benefits or Executive’s attainment of
age 55 in an amount equal to 100% of the benefit under Sections 3.1 or 3.2 of 
the EXPP or Sections 3.1 or 3.2 of the USERP (whichever is applicable or in the
appropriate combination thereof) without actuarial reduction or any other
discount.), and all deferral arrangements under Section 5(d) will be settled in
accordance with the plans and programs governing the deferral; and

 

(vi)                              If Executive elects after termination of
employment continued coverage under the Health Plan in accordance with the
applicable provisions of COBRA, the Company shall pay to Executive on a

 

7

--------------------------------------------------------------------------------


 

monthly basis during such COBRA continuation period an amount equal on an
after-tax basis to the total cost of such coverage. Prior to the expiration of
the maximum COBRA continuation period available to Executive, provided that
Executive theretofore shall have complied with the conditions set forth in
Section 10, the Company shall make a good faith effort to obtain insured
coverage for Executive (and his spouse and eligible dependents, if any, for whom
coverage had been provided during the COBRA continuation period) that is
substantially comparable to such COBRA continuation coverage, which insured
coverage shall begin on the date of expiration of Executive’s COBRA continuation
period and continue until the earliest of:  (1) Executive’s eligibility for
medical coverage under the Company’s Health Plan, as a retiree or active
employee, (2) Executive’s eligibility for medical coverage under a plan
maintained by a subsequent employer or other entity to which Executive provides
services, (3) Executive’s eligibility for Medicare, or (4) Executive’s
attainment of age 65.  In the event that the Company determines, in its sole
discretion, that it is unable to obtain such insured coverage for Executive (and
his spouse and eligible dependents, if any, for whom coverage had been provided
during the COBRA continuation period) or in the event that Executive determines,
in his sole discretion, that any such insured coverage offered by the Company is
not substantially comparable to such COBRA continuation coverage, the Company
shall pay to Executive, provided that Executive shall not have become eligible
for medical coverage under (1) the Company’s Health Plan, as a retiree or active
employee, (2) a plan maintained by a subsequent employer or other entity to
which Executive provides services, or (3) Medicare and, provided further, that
Executive theretofore shall have complied with the conditions set forth in
Section 10, a lump sum amount equal on an after-tax basis to the present value
of  the total cost of retiree medical coverage under the Health Plan that would
have been incurred by both Executive and the Company on behalf of Executive (and
his spouse and eligible dependents, if any, for whom coverage had been provided
during the COBRA continuation period) if Executive (and such spouse and
dependents, if any) had been eligible for such retiree medical coverage from the
end of Executive’s COBRA continuation period until Executive’s attainment of age
65, calculated on the assumption that the cost of such coverage would remain
unchanged from that in effect for the year in which such lump sum is paid.  Such
lump sum amount shall be calculated by the actuary for the Health Plan and paid
in cash as soon as administratively practicable following the expiration of
Executive’s COBRA continuation period and shall not be subject to reduction or
forfeiture by reason of any coverage for which Executive may thereafter become
eligible by reason of subsequent employment or otherwise.  In addition, as soon
as administratively practicable following Executive’s termination of employment,
provided that Executive shall have complied with the conditions set forth in
Section 10, the Company shall pay to Executive a lump sum amount equal on an
after-tax basis to the present value of the sum of (1) the amount that Executive
would have paid for coverage under the Company’s group long-term disability
policy from Executive’s termination of employment until Executive’s attainment
of age 65, calculated on the assumption that the cost of such coverage would
remain unchanged from that in effect for the year in which Executive’s
termination occurred; and (2)  the amount that the Company would have paid to
continue Executive’s group life insurance coverage from Executive’s termination
of employment until Executive’s attainment of age 65, calculated on the
assumption that the cost of such coverage would remain unchanged from that in
effect for the year in which Executive’s termination occurred.  For purposes of
this Section 6(c)(vi), present value shall be calculated on the basis of the
discount rate set forth in the EXPP for the determination of lump sum payments.

 

(d)                                 Other Terms of Payment Following Retirement,
Death, or Disability.  Nothing in this Section 6 shall limit the benefits
payable or provided In the event Executive’s employment terminates due to
Retirement, death, or Disability under the terms of plans or programs of the
Company more favorable to the Executive (or his beneficiaries) than the benefits
payable or provided under this Section 6 (except in the case of annual
incentives in lieu of which amounts are paid hereunder), including plans and
programs adopted after the date of this Agreement.  Amounts payable under this
Section 6 following Executive’s termination of employment, other than those
expressly payable following determination of performance for the year of
termination for purposes of annual incentive compensation or otherwise expressly
payable on a deferred basis, will be paid as promptly as practicable after such
termination of employment.

 

8

--------------------------------------------------------------------------------


 

7.                                       Termination of Employment For Reasons
Other Than Retirement, Death or Disability.

 

(a)                                  Termination by the Company for Cause.  The
Company may terminate the employment of Executive hereunder for Cause (as
defined in Section 8(a)) at any time.  At the time Executive’s employment is
terminated for Cause, the Term will terminate, all obligations of the Company
and Executive under Sections 1 through 5 of this Agreement will immediately
cease except for obligations which expressly continue after termination of
employment by the Company for Cause, and the Company will pay Executive, and
Executive will be entitled to receive, the following:

 

(i)                                     Executive’s Compensation Accrued at
Termination (as defined in Section 8(c));

 

(ii)                                  All stock options, restricted stock and
deferred stock awards, including outstanding PERS awards, and all other
long-term incentive awards will be governed by the terms of the plans and
programs under which the awards were granted; and

 

(iii)                               All deferral arrangements under Section 5(d)
will be settled in accordance with the plans and programs governing the
deferral, and all rights, if any, under the EXPP and USERP and any other benefit
plan shall be governed by such plan.

 

(b)                                 Termination by Executive Other Than For Good
Reason.  Executive may terminate his employment hereunder voluntarily for
reasons other than Good Reason (as defined in Section 8(e)) at any time upon 90
days’ written notice to the Company.  An election by Executive not to extend the
Term pursuant to Section 2 hereof shall be deemed to be a termination of
employment by Executive for reasons other than Good Reason at the date of
expiration of the Term, unless a Change in Control (as defined in Section 8(b))
occurs prior to, and there exists Good Reason at, such date of expiration.  At
the time Executive’s employment is terminated by Executive other than for Good
Reason the Term will terminate, all obligations of the Company and Executive
under Sections 1 through 5 of this Agreement will immediately cease, and the
Company will pay Executive, and Executive will be entitled to receive, the
following:

 

(i)                                     Executive’s Compensation Accrued at
Termination;

 

(ii)                                  All stock options, restricted stock and
deferred stock awards, including outstanding PERS awards, and all other
long-term incentive awards will be governed by the terms of the plans and
programs under which the awards were granted; and

 

(iii)                               All deferral arrangements under Section 5(d)
will be settled in accordance with the plans and programs governing the
deferral, and all rights under the EXPP, USERP and any other benefit plan shall
be governed by such plan, subject to Section 5(b) hereof, including without
limitation that Additional Service Credits that were credited as of Executive’s
termination as provided in Section 5(b)(iv) of this Agreement shall be fully
reflected.

 

(c)                                  Termination by the Company Without Cause
Prior to or More than Two Years After a Change in Control.  The Company may
terminate the employment of Executive hereunder without Cause, if at the date of
termination no Change in Control has occurred or such date of termination is at
least two years after the most recent Change in Control, upon at least 90 days’
written notice to Executive.  The foregoing notwithstanding, the Company may
elect, by written notice to Executive, to terminate Executive’s positions
specified in Sections 1 and 3 and all other obligations of Executive and the
Company under Section 3 at a date earlier than the expiration of such 90-day
period, if so specified by the Company in the written notice, provided that
Executive shall be treated as an employee of the Company (without any assigned
duties) for all other purposes of this Agreement, including for purposes of
Sections 4 and 5, from such specified date until the expiration of such 90-day
period.  An election by the Company not to extend the Term pursuant to Section 2
hereof shall be deemed to be a termination of Executive’s employment by the
Company without Cause at the date of expiration of the Term and shall be subject
to this Section 7(c) if at the date of such termination no Change in Control has
occurred or such date of termination is at least two years after the most recent
Change in Control; provided, however, that, if Executive has attained age 65 at
such date of termination, such termination shall be deemed a Retirement of
Executive.  At the time Executive’s employment is terminated by the Company
(i.e., at the expiration of such notice period), the Term will terminate, all
remaining obligations of the Company and Executive under Sections 1 through 5 of
this Agreement will immediately cease (except for

 

9

--------------------------------------------------------------------------------


 

obligations which continue after termination of employment as expressly provided
herein), and the Company will pay Executive, and Executive will be entitled to
receive, the following:

 

(i)                                     Executive’s Compensation Accrued at
Termination;

 

(ii)                                  Cash in an aggregate amount equal to one
times the sum of (A) Executive’s Base Salary under Section 4(a) immediately
prior to termination plus (B) an amount equal to the greater of (x) the portion
of Executive’s annual target incentive compensation potentially payable in cash
to Executive (i.e., excluding the portion payable in PERS or in other non-cash
awards) for the year of termination or (y) the portion of Executive’s annual
incentive compensation that became payable in cash to Executive (i.e., excluding
the portion payable in PERS or in other non-cash awards) for the latest year
preceding the year of termination based on performance actually achieved in that
latest year.  The amount determined to be payable under this Section 7(c)(ii)
shall be payable in monthly installments over the 24 months following
termination, without interest, except the Company may elect to accelerate
payment of  the remaining balance of such amount and to pay it as a lump sum,
without discount;

 

(iii)                               In lieu of any annual incentive compensation
under Section 4(b) for the year in which Executive’s employment terminated, an
amount equal to the portion of Executive’s annual target incentive compensation
potentially payable in cash to Executive (i.e., excluding the portion payable in
PERS or in other non-cash awards) for the year of termination, multiplied by a
fraction the numerator of which is the number of days Executive was employed in
the year of termination and the denominator of which is the total number of days
in the year of termination;

 

(iv)                              Stock options held by Executive at
termination, if not then vested and exercisable, will become fully vested and
exercisable at the date of such termination, and, in other respects (including
the period following termination during which such options may be exercised),
such options shall be governed by the plans and programs and the agreements and
other documents pursuant to which such options were granted;

 

(v)                                 Any performance objectives upon which the
earning of performance-based restricted stock and deferred stock awards,
including outstanding PERS awards, and other long-term incentive awards is
conditioned shall be deemed to have been met at target level at the date of
termination, and restricted stock and deferred stock awards, including
outstanding PERS awards, and other long-term incentive awards (to the extent
then or previously earned, in the case of performance-based awards) shall become
fully vested and non-forfeitable at the date of such termination, and, in other
respects, such awards shall be governed by the plans and programs and the
agreements and other documents pursuant to which such awards were granted;

 

(vi)                              All deferral arrangements under Section 5(d)
will be settled in accordance with the plans and programs governing the
deferral;

 

(vii)                           All rights under the EXPP and USERP shall be
governed by such plan, subject to Section 5(b) hereof including without
limitation that Additional Service Credits that were credited as of Executive’s
termination as provided in Section 5(b)(iv) of this Agreement shall be fully
reflected; and

 

(viii)                        If Executive elects after termination of
employment continued coverage under the Health Plan in accordance with the
applicable provisions of COBRA, the Company shall pay to Executive on a monthly
basis during such COBRA continuation period an amount equal on an after-tax
basis to the total cost of such coverage. If the maximum COBRA continuation
period available to Executive shall be less than two years, prior to the
expiration of the maximum COBRA continuation period available to Executive,
provided that Executive theretofore shall have complied with the conditions set
forth in Section 10, the Company shall make a good faith effort to obtain
insured coverage for Executive (and his spouse and eligible dependents, if any,
for whom coverage had been provided during the COBRA continuation period) that
is substantially comparable to such COBRA continuation coverage, which insured
coverage shall begin on the

 

10

--------------------------------------------------------------------------------


 

date of expiration of Executive’s COBRA continuation period and continue until
the second anniversary of Executive’s termination of employment.  In the event
that the Company determines, in its sole discretion, that it is unable to obtain
such insured coverage for Executive (and his spouse and eligible dependents, if
any, for whom coverage had been provided during the COBRA continuation period)
or in the event that Executive determines, in his sole discretion, that any such
insured coverage offered by the Company is not substantially comparable to such
COBRA continuation coverage, the Company shall pay to Executive, provided that
Executive shall not have become eligible for medical coverage under (1) the
Company’s Health Plan, as a retiree or active employee, (2) a plan maintained by
a subsequent employer or other entity to which Executive provides services, or
(3) Medicare and, provided further, that Executive theretofore shall have
complied with the conditions set forth in Section 10, a lump sum amount equal on
an after-tax basis to the present value of  the total cost of retiree medical
coverage under the Health Plan that would have been incurred by both Executive
and the Company on behalf of Executive (and his spouse and eligible dependents,
if any, for whom coverage had been provided during the COBRA continuation
period) if Executive (and such spouse and dependents, if any) had been eligible
for such retiree medical coverage from the end of Executive’s COBRA continuation
period until the second anniversary of Executive’s termination of employment,
calculated on the assumption that the cost of such coverage would remain
unchanged from that in effect for the year in which such lump sum is paid.  Such
lump sum amount shall be calculated by the actuary for the Health Plan and paid
in cash as soon as administratively practicable following the expiration of
Executive’s COBRA continuation period and shall not be subject to reduction or
forfeiture by reason of any coverage for which Executive may thereafter become
eligible by reason of subsequent employment or otherwise. In addition, as soon
as administratively practicable following Executive’s termination of employment,
provided that Executive shall have complied with the conditions set forth in
Section 10, the Company shall pay to Executive a lump sum amount equal on an
after-tax basis to the present value of the sum of (1) the amount that Executive
would have paid, had he remained employed, for coverage under the Company’s
group long-term disability policy from the date of Executive’s termination of
employment until the second anniversary of Executive’s termination of
employment, calculated  on the assumption that the cost of such coverage would
remain unchanged from that in effect for the year in which Executive’s
termination occurred; and (2) the amount that the Company would have paid to
continue Executive’s group life insurance coverage, had he remained employed,
from the date of Executive’s termination of employment until the second
anniversary of Executive’s termination of employment, calculated on the
assumption that the cost of such coverage would remain unchanged from that in
effect for the year in which Executive’s termination occurred.  For purposes of
this Section 7(c)(viii), present value shall be calculated on the basis of the
discount rate set forth in the EXPP for the determination of lump sum payments.

 

(d)                                 Termination by Executive for Good Reason
Prior to or More than Two Years After a Change in Control.  Executive may
terminate his employment hereunder for Good Reason, prior to a Change in Control
or after the second anniversary of the most recent Change in Control, upon 90
days’ written notice to the Company; provided, however, that, if the Company has
corrected the basis for such Good Reason within 30 days after receipt of such
notice, Executive may not terminate his employment for Good Reason, and
therefore Executive’s notice of termination will automatically become null and
void.  At the time Executive’s employment is terminated by Executive for Good
Reason (i.e., at the expiration of such notice period), the Term will terminate,
all obligations of the Company and Executive under Sections 1 through 5 of this
Agreement will immediately cease (except for obligations which continue after
termination of employment as expressly provided herein), and the Company will
pay Executive, and Executive will be entitled to receive, the following:

 

(i)                                     Executive’s Compensation Accrued at
Termination;

 

(ii)                                  Cash in an aggregate amount equal to one
times the sum of (A) Exe cutive’s Base Salary under Section 4(a) immediately
prior to termination plus (B) an amount equal to the greater of (x) the portion
of Executive’s annual target incentive compensation potentially payable in cash
to Executive (i.e., excluding the portion payable in PERS or in other non-cash
awards) for the year of termination or (y) the portion of Executive’s annual
incentive compensation that became payable

 

11

--------------------------------------------------------------------------------


 

in cash to Executive (i.e., excluding the portion payable in PERS or in other
non-cash awards) for the latest year preceding the year of termination based on
performance actually achieved in that latest year.  The amount determined to be
payable under this Section 7(d)(ii) shall be payable in monthly installments
over the 24 months following termination, without interest, except the Company
may elect to accelerate payment of  the remaining balance of such amount and to
pay it as a lump sum, without discount;

 

(iii)                               In lieu of any annual incentive compensation
under Section 4(b) for the year in which Executive’s employment terminated, an
amount equal to the portion of Executive’s annual target incentive compensation
potentially payable in cash to Executive (i.e., excluding the portion payable in
PERS or in other non-cash awards) for the year of termination, multiplied by a
fraction the numerator of which is the number of days Executive was employed in
the year of termination and the denominator of which is the total number of days
in the year of termination;

 

(iv)                              Stock options held by Executive at
termination, if not then vested and exercisable, will become fully vested and
exercisable at the date of such termination, and, in other respects (including
the period following termination during which such options may be exercised),
such options shall be governed by the plans and programs and the agreements and
other documents pursuant to which such options were granted;

 

(v)                                 Any performance objectives upon which the
earning of performance-based restricted stock and deferred stock awards,
including outstanding PERS awards, and other long-term incentive awards is
conditioned shall be deemed to have been met at target level at the date of
termination, and restricted stock and deferred stock awards, including
outstanding PERS awards, and other long-term incentive awards (to the extent
then or previously earned, in the case of performance-based awards) shall become
fully vested and non-forfeitable at the date of such termination, and, in other
respects, such awards shall be governed by the plans and programs and the
agreements and other documents pursuant to which such awards were granted;

 

(vi)                              All deferral arrangements under Section 5(d)
will be settled in accordance with the plans and programs governing the
deferral;

 

(vii)                           All rights under the EXPP and USERP shall be
governed by such plan, subject to Section 5(b) hereof including without
limitation that Additional Service Credits that were credited as of Executive’s
termination as provided in Section 5(b)(iv) of this Agreement shall be fully
reflected; and

 

(viii)                        If Executive elects after termination of
employment continued coverage under the Health Plan in accordance with the
applicable provisions of COBRA, the Company shall pay to Executive on a monthly
basis during such COBRA continuation period an amount equal on an after-tax
basis to the total cost of such coverage. If the maximum COBRA continuation
period available to Executive shall be less than two years, prior to the
expiration of the maximum COBRA continuation period available to Executive,
provided that Executive theretofore shall have complied with the conditions set
forth in Section 10, the Company shall make a good faith effort to obtain
insured coverage for Executive (and his spouse and eligible dependents, if any,
for whom coverage had been provided during the COBRA continuation period) that
is substantially comparable to such COBRA continuation coverage, which insured
coverage shall begin on the date of expiration of Executive’s COBRA continuation
period and continue until the second anniversary of Executive’s termination of
employment.  In the event that the Company determines, in its sole discretion,
that it is unable to obtain such insured coverage for Executive (and his spouse
and eligible dependents, if any, for whom coverage had been provided during the
COBRA continuation period) or in the event that Executive determines, in his
sole discretion, that any such insured coverage offered by the Company is not
substantially comparable to such COBRA continuation coverage, the Company shall
pay to Executive, provided that Executive shall not have become eligible for
medical coverage under (1) the Company’s Health Plan, as a retiree or active
employee, (2) a plan maintained by a subsequent employer or other entity to
which Executive provides services, or (3) Medicare and, provided further, that
Executive

 

12

--------------------------------------------------------------------------------


 

theretofore shall have complied with the conditions set forth in Section 10, a
lump sum amount equal on an after-tax basis to the present value of  the total
cost of retiree medical coverage under the Health Plan that would have been
incurred by both Executive and the Company on behalf of Executive (and his
spouse and eligible dependents, if any, for whom coverage had been provided
during the COBRA continuation period) if Executive (and such spouse and
dependents, if any) had been eligible for such retiree medical coverage from the
end of Executive’s COBRA continuation period until the second anniversary of
Executive’s termination of employment, calculated on the assumption that the
cost of such coverage would remain unchanged from that in effect for the year in
which such lump sum is paid.  Such lump sum amount shall be calculated by the
actuary for the Health Plan and paid in cash as soon as administratively
practicable following the expiration of Executive’s COBRA continuation period
and shall not be subject to reduction or forfeiture by reason of any coverage
for which Executive may thereafter become eligible by reason of subsequent
employment or otherwise. In addition, as soon as administratively practicable
following Executive’s termination of employment, provided that Executive shall
have complied with the conditions set forth in Section 10, the Company shall pay
to Executive a lump sum amount equal on an after-tax basis to the present value
of the sum of (1) the amount that Executive would have paid, had he remained
employed, for coverage under the Company’s group long-term disability policy
from the date of Executive’s termination of employment until the second
anniversary of Executive’s termination of employment, calculated  on the
assumption that the cost of such coverage would remain unchanged from that in
effect for the year in which Executive’s termination occurred; and (2) the
amount that the Company would have paid to continue Executive’s group life
insurance coverage, had he remained employed, from the date of Executive’s
termination of employment until the second anniversary of Executive’s
termination of employment, calculated on the assumption that the cost of such
coverage would remain unchanged from that in effect for the year in which
Executive’s termination occurred.  For purposes of this Section 7(d)(viii),
present value shall be calculated on the basis of the discount rate set forth in
the EXPP for the determination of lump sum payments.

 

If any payment or benefit under this Section 7(d) is based on Base Salary or
other level of compensation or benefits at the time of Executive’s termination
and if a reduction in such Base Salary or other level of compensation or benefit
was the basis for Executive’s termination for Good Reason, then the Base Salary
or other level of compensation in effect before such reduction shall be used to
calculate payments or benefits under this Section 7(d).

 

(e)                                  Termination by the Company Without Cause
Within Two Years After a Change in Control.  The Company may terminate the
employment of Executive hereunder without Cause, simultaneously with or within
two years after a Change in Control, upon at least 90 days’ written notice to
Executive.  The foregoing notwithstanding, the Company may elect, by written
notice to Executive, to terminate Executive’s positions specified in Sections 1
and 3 and all other obligations of Executive and the Company under Section 3 at
a date earlier than the expiration of such 90-day notice period, if so specified
by the Company in the written notice, provided that Executive shall be treated
as an employee of the Company (without any assigned duties) for all other
purposes of this Agreement, including for purposes of Sections 4 and 5, from
such specified date until the expiration of such 90-day period.  An election by
the Company not to extend the Term pursuant to Section 2 hereof shall be deemed
to be a termination of Executive’s employment by the Company without Cause at
the date of expiration of the Term and shall be subject to this Section 7(e) if
the date of such termination coincides with or is within two years after a
Change in Control; provided, however, that, if Executive has attained age 65 at
such date of termination, such termination shall be deemed a Retirement of
Executive.  At the time Executive’s employment is terminated by the Company
(i.e., at the expiration of such notice period), the Term will terminate, all
remaining obligations of the Company and Executive under Sections 1 through 5 of
this Agreement will immediately cease (except for obligations which continue
after termination of employment as expressly provided herein), and the Company
will pay Executive, and Executive will be entitled to receive, the following:

 

(i)                                     Executive’s Compensation Accrued at
Termination;

 

(ii)                                  Cash in an aggregate amount equal to three
times the sum of (A) Executive’s Base Salary under Section 4(a) immediately
prior to termination plus (B) an amount equal to the greater of (x) the portion
of Executive’s annual target incentive compensation potentially payable in cash
to

 

13

--------------------------------------------------------------------------------


 

Executive (i.e., excluding the portion payable in PERS or in other non-cash
awards) for the year of termination or (y) the portion of Executive’s annual
incentive compensation that became payable in cash to Executive (i.e., excluding
the portion payable in PERS or in other non-cash awards) for the latest year
preceding the year of termination based on performance actually achieved in that
latest year.  The amount determined to be payable under this Section 7(e)(ii)
shall be paid by the Company not later than 15 days after Executive’s
termination;

 

(iii)                               In lieu of any annual incentive compensation
under Section 4(b) for the year in which Executive’s employment terminated, an
amount equal to the portion of Executive’s annual target incentive compensation
potentially payable in cash to Executive (i.e., excluding the portion payable in
PERS or in other non-cash awards) for the year of termination, multiplied by a
fraction the numerator of which is the number of days Executive was employed in
the year of termination and the denominator of which is the total number of days
in the year of termination;

 

(iv)                              Stock options held by Executive at
termination, if not then vested and exercisable, will become fully vested and
exercisable at the date of such termination, and any such options granted on or
after the date hereof shall remain outstanding and exercisable until the stated
expiration date of the Option as though Executive’s employment did not
terminate, and, in other respects, such options shall be governed by the plans
and programs and the agreements and other documents pursuant to which such
options were granted;

 

(v)                                 Any performance objectives upon which the
earning of performance-based restricted stock and deferred stock awards,
including outstanding PERS awards, and other long-term incentive awards is
conditioned shall be deemed to have been met at target level at the date of
termination, and restricted stock and deferred stock awards, including
outstanding PERS awards, and other long-term incentive awards (to the extent
then or previously earned, in the case of performance-based awards) shall become
fully vested and non-forfeitable at the date of such termination, and, in other
respects, such awards shall be governed by the plans and programs and the
agreements and other documents pursuant to which such awards were granted;

 

(vi)                              All deferral arrangements under Section 5(d)
will be settled in accordance with the plans and programs governing the
deferral;

 

(vii)                           All rights under the EXPP and USERP shall be
governed by such plan, subject to Section 5(b) hereof including without
limitation that Additional Service Credits that were credited as of Executive’s
termination as provided in Section 5(b)(iv) of this Agreement shall be fully
reflected; provided additionally that (a) payments under the EXPP and USERP
shall commence as provided in Section 3.8 of the EXPP and the USERP in an amount
equal to 100% of the benefit under Section 3.1 or 3.2 of the EXPP or Section 3.1
or 3.2 of the USERP (whichever is applicable or in the appropriate combination
thereof) without actuarial reduction or any other discount and (b) if such
termination occurs prior to January 31, 2006, any additional years of Service
credited as a result of Section 3.8 of the EXPP (governing Change in Control)
shall be credited in accordance with Section 5(b)(iv) of this Agreement so that
the Additional Service Credits are fully reflected in the additional years of
Service credited pursuant to Section 3.8 of the EXPP; and

 

(viii)                        If Executive elects after termination of
employment continued coverage under the Health Plan in accordance with the
applicable provisions of COBRA, the Company shall pay to Executive on a monthly
basis during such COBRA continuation period an amount equal on an after-tax
basis to the total cost of such coverage. If the maximum COBRA continuation
period available to Executive shall be less than three years, prior to the
expiration of the maximum COBRA continuation period available to Executive,
provided that Executive theretofore shall have complied with the conditions set
forth in Section 10, the Company shall make a good faith effort to obtain
insured coverage for Executive (and his spouse and eligible dependents, if any,
for whom coverage had been provided during the COBRA continuation period) that
is substantially comparable to such COBRA continuation coverage, which insured
coverage shall begin on the date of expiration of Executive’s COBRA continuation
period and continue until the third anniversary of Executive’s termination of
employment.  In the event that the Company

 

14

--------------------------------------------------------------------------------


 

determines, in its sole discretion, that it is unable to obtain such insured
coverage for Executive (and his spouse and eligible dependents, if any, for whom
coverage had been provided during the COBRA continuation period) or in the event
that Executive determines, in his sole discretion, that any such insured
coverage offered by the Company is not substantially comparable to such COBRA
continuation coverage, the Company shall pay to Executive, provided that
Executive shall not have become eligible for medical coverage under (1) the
Company’s Health Plan, as a retiree or active employee, (2) a plan maintained by
a subsequent employer or other entity to which Executive provides services, or
(3) Medicare and, provided further, that Executive theretofore shall have
complied with the conditions set forth in Section 10, a lump sum amount equal on
an after-tax basis to the present value of  the total cost of retiree medical
coverage under the Health Plan that would have been incurred by both Executive
and the Company on behalf of Executive (and his spouse and eligible dependents,
if any, for whom coverage had been provided during the COBRA continuation
period) if Executive (and such spouse and dependents, if any) had been eligible
for such retiree medical coverage from the end of Executive’s COBRA continuation
period until the third anniversary of Executive’s termination of employment,
calculated on the assumption that the cost of such coverage would remain
unchanged from that in effect for the year in which such lump sum is paid.  Such
lump sum amount shall be calculated by the actuary for the Health Plan and paid
in cash as soon as administratively practicable following the expiration of
Executive’s COBRA continuation period and shall not be subject to reduction or
forfeiture by reason of any coverage for which Executive may thereafter become
eligible by reason of subsequent employment or otherwise. In addition, as soon
as administratively practicable following Executive’s termination of employment,
provided that Executive shall have complied with the conditions set forth in
Section 10, the Company shall pay to Executive a lump sum amount equal on an
after-tax basis to the present value of the sum of (1) the amount that Executive
would have paid, had he remained employed, for coverage under the Company’s
group long-term disability policy from the date of Executive’s termination of
employment until the third anniversary of Executive’s termination of employment,
calculated  on the assumption that the cost of such coverage would remain
unchanged from that in effect for the year in which Executive’s termination
occurred; and (2) the amount that the Company would have paid to continue
Executive’s group life insurance coverage, had he remained employed, from the
date of Executive’s termination of employment until the third anniversary of
Executive’s termination of employment, calculated on the assumption that the
cost of such coverage would remain unchanged from that in effect for the year in
which Executive’s termination occurred.  For purposes of this Section
7(e)(viii), present value shall be calculated on the basis of the discount rate
set forth in the EXPP for the determination of lump sum payments.

 

(f)                                    Termination by Executive for Good Reason
Within Two Years After a Change in Control.  Executive may terminate his
employment hereunder for Good Reason, simultaneously with or within two years
after a Change in Control, upon 90 days’ written notice to the Company;
provided, however, that, if the Company has corrected the basis for such Good
Reason within 30 days after receipt of such notice, Executive may not terminate
his employment for Good Reason, and therefore Executive’s notice of termination
will automatically become null and void.  At the time Executive’s employment is
terminated by Executive for Good Reason (i.e., at the expiration of such notice
period), the Term will terminate, all obligations of the Company and Executive
under Sections 1 through 5 of this Agreement will immediately cease (except for
obligations which continue after termination of employment as expressly provided
herein), and the Company will pay Executive, and Executive will be entitled to
receive, the following:

 

(i)                                     Executive’s Compensation Accrued at
Termination;

 

(ii)                                  Cash in an aggregate amount equal to three
times the sum of (A) Executive’s Base Salary under Section 4(a) immediately
prior to termination plus (B) an amount equal to the greater of (x) the portion
of Executive’s annual target incentive compensation potentially payable in cash
to Executive (i.e., excluding the portion payable in PERS or in other non-cash
awards) for the year of termination or (y) the portion of Executive’s annual
incentive compensation that became payable in cash to Executive (i.e., excluding
the portion payable in PERS or in other non-cash awards) for the latest year
preceding the year of termination based on performance actually achieved in that

 

15

--------------------------------------------------------------------------------


 

latest year.  The amount determined to be payable under this Section 7(f)(ii)
shall be paid by the Company not later than 15 days after Executive’s
termination;

 

(iii)                               In lieu of any annual incentive compensation
under Section 4(b) for the year in which Executive’s employment terminated, an
amount equal to the portion of Executive’s annual target incentive compensation
potentially payable in cash to Executive (i.e., excluding the portion payable in
PERS or in other non-cash awards) for the year of termination, multiplied by a
fraction the numerator of which is the number of days Executive was employed in
the year of termination and the denominator of which is the total number of days
in the year of termination;

 

(iv)                              Stock options held by Executive at
termination, if not then vested and exercisable, will become fully vested and
exercisable at the date of such termination, and any such options granted on or
after the date hereof shall remain outstanding and exercisable until the stated
expiration date of the Option as though Executive’s employment did not
terminate, and, in other respects, such options shall be governed by the plans
and programs and the agreements and other documents pursuant to which such
options were granted;

 

(v)                                 Any performance objectives upon which the
earning of performance-based restricted stock and deferred stock awards,
including outstanding PERS awards, and other long-term incentive awards is
conditioned shall be deemed to have been met at target level at the date of
termination, and restricted stock and deferred stock awards, including
outstanding PERS awards, and other long-term incentive awards (to the extent
then or previously earned, in the case of performance-based awards) shall become
fully vested and non-forfeitable at the date of such termination, and, in other
respects, such awards shall be governed by the plans and programs and the
agreements and other documents pursuant to which such awards were granted;

 

(vi)                              All deferral arrangements under Section 5(d)
will be settled in accordance with the plans and programs governing the
deferral;

 

(vii)                           All rights under the EXPP and USERP shall be
governed by such plan, subject to Section 5(b) hereof including without
limitation that Additional Service Credits that were credited as of Executive’s
termination as provided in Section 5(b)(iv) of this Agreement shall be fully
reflected; provided additionally that (a) payments under the EXPP and USERP
shall commence as provided in Section 3.8 of the EXPP and the USERP in an amount
equal to 100% of the benefit under Section 3.1 or 3.2 of the EXPP or Section 3.1
or 3.2 of the USERP (whichever is applicable or in the appropriate combination
thereof) without actuarial reduction or any other discount and (b) if such
termination occurs prior to January 31, 2006 any additional years of Service
credited as a result of Section 3.8 of the EXPP (governing Change in Control)
shall be credited in accordance with Section 5(b)(iv) of this Agreement so that
the Additional Service Credits are fully reflected in the additional years of
Service credited pursuant to Section 3.8 of the EXPP; and

 

(viii)                        If Executive elects after termination of
employment continued coverage under the Health Plan in accordance with the
applicable provisions of COBRA, the Company shall pay to Executive on a monthly
basis during such COBRA continuation period an amount equal on an after-tax
basis to the total cost of such coverage. If the maximum COBRA continuation
period available to Executive shall be less than three years, prior to the
expiration of the maximum COBRA continuation period available to Executive,
provided that Executive theretofore shall have complied with the conditions set
forth in Section 10, the Company shall make a good faith effort to obtain
insured coverage for Executive (and his spouse and eligible dependents, if any,
for whom coverage had been provided during the COBRA continuation period) that
is substantially comparable to such COBRA continuation coverage, which insured
coverage shall begin on the date of expiration of Executive’s COBRA continuation
period and continue until the third anniversary of Executive’s termination of
employment.  In the event that the Company determines, in its sole discretion,
that it is unable to obtain such insured coverage for Executive (and his spouse
and eligible dependents, if any, for whom coverage had been provided during the
COBRA continuation period) or in the event that Executive determines, in his
sole discretion, that any such insured coverage offered by the Company is not
substantially comparable to such

 

16

--------------------------------------------------------------------------------


 

COBRA continuation coverage, the Company shall pay to Executive, provided that
Executive shall not have become eligible for medical coverage under (1) the
Company’s Health Plan, as a retiree or active employee, (2) a plan maintained by
a subsequent employer or other entity to which Executive provides services, or
(3) Medicare and, provided further, that Executive theretofore shall have
complied with the conditions set forth in Section 10, a lump sum amount equal on
an after-tax basis to the present value of  the total cost of retiree medical
coverage under the Health Plan that would have been incurred by both Executive
and the Company on behalf of Executive (and his spouse and eligible dependents,
if any, for whom coverage had been provided during the COBRA continuation
period) if Executive (and such spouse and dependents, if any) had been eligible
for such retiree medical coverage from the end of Executive’s COBRA continuation
period until the third anniversary of Executive’s termination of employment,
calculated on the assumption that the cost of such coverage would remain
unchanged from that in effect for the year in which such lump sum is paid.  Such
lump sum amount shall be calculated by the actuary for the Health Plan and paid
in cash as soon as administratively practicable following the expiration of
Executive’s COBRA continuation period and shall not be subject to reduction or
forfeiture by reason of any coverage for which Executive may thereafter become
eligible by reason of subsequent employment or otherwise. In addition, as soon
as administratively practicable following Executive’s termination of employment,
provided that Executive shall have complied with the conditions set forth in
Section 10, the Company shall pay to Executive a lump sum amount equal on an
after-tax basis to the present value of the sum of (1) the amount that Executive
would have paid, had he remained employed, for coverage under the Company’s
group long-term disability policy from the date of Executive’s termination of
employment until the third anniversary of Executive’s termination of employment,
calculated  on the assumption that the cost of such coverage would remain
unchanged from that in effect for the year in which Executive’s termination
occurred; and (2) the amount that the Company would have paid to continue
Executive’s group life insurance coverage, had he remained employed, from the
date of Executive’s termination of employment until the third anniversary of
Executive’s termination of employment, calculated on the assumption that the
cost of such coverage would remain unchanged from that in effect for the year in
which Executive’s termination occurred.  For purposes of this Section
7(f)(viii), present value shall be calculated on the basis of the discount rate
set forth in the EXPP for the determination of lump sum payments.

 

If any payment or benefit under this Section 7(f) is based on Base Salary or
other level of compensation or benefits at the time of Executive’s termination
and if a reduction in such Base Salary or other level of compensation or benefit
was the basis for Executive’s termination for Good Reason, then the Base Salary
or other level of compensation in effect before such reduction shall be used to
calculate payments or benefits under this Section 7(f).

 

(g)                                 Other Terms Relating to Certain Terminations
of Employment.  Whether a termination is deemed to be at or within two years
after a Change in Control for purposes of Sections 7(c), (d), (e), or (f) is
determined at the date of termination, regardless of whether the Change in
Control had occurred at the time a notice of termination was given.  In the
event Executive’s employment terminates for any reason set forth in Section 7(b)
through (f), Executive will be entitled to the benefit of any terms of plans or
agreements applicable to Executive which are more favorable than those specified
in this Section 7 (except in the case of annual incentives in lieu of which
amounts are paid hereunder).  Amounts payable under this Section 7 following
Executive’s termination of employment, other than those expressly payable on a
deferred basis, will be paid as promptly as practicable after such a termination
of employment, and such amounts payable under Section 7(e) or 7(f) will be paid
in no event later than 15 days after Executive’s termination of employment
unless not determinable within such period.

 

8.                                       Definitions Relating to Termination
Events.

 

(a)                                  “Cause.”  For purposes of this Agreement,
“Cause” shall mean Executive’s

 

(i)                                     willful and continued failure to
substantially perform his duties hereunder (other than any such failure
resulting from incapacity due to physical or mental illness or Disability or any
failure after the issuance of a notice of termination by Executive for Good
Reason) which failure is demonstrably and materially damaging to the financial
condition or reputation of the Company and/or its subsidiaries, and which
failure continues more than 48 hours after a written demand for

 

17

--------------------------------------------------------------------------------


 

substantial performance is delivered to Executive by the Board, which demand
specifically identifies the manner in which the Board believes that Executive
has not substantially performed his duties hereunder and the demonstrable and
material damage caused thereby; or

 

(ii)                                  the willful engaging by Executive in
conduct which is demonstrably and materially injurious to the Company,
monetarily or otherwise.

 

No act, or failure to act, on the part of Executive shall be deemed “willful”
unless done, or omitted to be done, by Executive not in good faith and without
reasonable belief that his action or omission was in the best interest of the
Company.  Notwithstanding the foregoing, Executive shall not be deemed to have
been terminated for Cause unless and until there shall have been delivered to
Executive a copy of the resolution duly adopted by the affirmative vote of not
less than three-quarters (3/4) of the entire membership of the Board at a
meeting of the Board (after reasonable notice to Executive and an opportunity
for Executive, together with Executive’s counsel, to be heard before the Board)
finding that, in the good faith opinion of the Board, Executive was guilty of
conduct set forth above in this definition and specifying the particulars
thereof in detail.

 

(b)                                 “Change in Control.”  For purposes of this
Agreement, a “Change in Control” shall be deemed to have occurred if, during the
term of this Agreement:

 

(i)                                     any “Person,” as such term is used for
purposes of Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) (other than the Company, any trustee or other
fiduciary holding securities under an employee benefit plan of the Company, or
any company owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company),
becomes the “Beneficial Owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing 20% or
more of the combined voting power of the Company’s then-outstanding securities;

 

(ii)                                  during any period of twenty-four months
(not including any period prior to the effectiveness of this Agreement),
individuals who at the beginning of such period constitute the Board, and any
new director (other than (A) a director nominated by a Person who has entered
into an agreement with the Company to effect a transaction described in Sections
(8)(b)(i), (iii) or (iv) hereof, (B) a director nominated by any Person
(including the Company) who publicly announces an intention to take or to
consider taking actions (including, but not limited to, an actual or threatened
proxy contest) which if consummated would constitute a Change in Control or (C)
a director nominated by any Person who is the Beneficial Owner, directly or
indirectly, of securities of the Company representing 10% or more of the
combined voting power of the Company’s securities) whose election by the Board
or nomination for election by the Company’s stockholders was approved in advance
by a vote of at least two-thirds (2/3) of the directors then still in office who
either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute at least a majority thereof;

 

(iii)                               the stockholders of the Company approve any
transaction or series of transactions under which the Company is merged or
consolidated with any other company, other than a merger or consolidation (A)
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than 66 2/3% of the combined voting power of the voting securities
of the Company or such surviving entity outstanding immediately after such
merger or consolidation and (B) after which no Person holds 20% or more of the
combined voting power of the then-outstanding securities of the Company or such
surviving entity;

 

(iv)                              the stockholders of the Company approve a plan
of complete liquidation of the Company or an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets;
or

 

(v)                                 the Board adopts a resolution to the effect
that, for purposes of this Agreement, a Change in Control has occurred.

 

18

--------------------------------------------------------------------------------


 

(c)                                  “Compensation Accrued at Termination.”  For
purposes of this Agreement, “Compensation Accrued at Termination” means the
following:

 

(i)                                     The unpaid portion of annual base salary
at the rate payable, in accordance with Section 4(a) hereof, at the date of
Executive’s termination of employment, pro rated through such date of
termination, payable in accordance with the Company’s regular pay schedule;

 

(ii)                                  All vested, nonforfeitable amounts owing
or accrued at the date of Executive’s termination of employment under any
compensation and benefit plans, programs, and arrangements set forth or referred
to in Sections 4(b) and 5(a) and 5(b) hereof (including any earned and vested
annual incentive compensation and long-term incentive award) in which Executive
theretofore participated, payable in accordance with the terms and conditions of
the plans, programs, and arrangements (and agreements and documents thereunder)
pursuant to which such compensation and benefits were granted or accrued; and

 

(iii)                               Reasonable business expenses and
disbursements incurred by Executive prior to Executive’s termination of
employment, to be reimbursed to Executive, as authorized under Section 5(f), in
accordance the Company’s reimbursement policies as in effect at the date of such
termination.

 

(d)                                 “Disability.”  For purposes of this
Agreement, “Disability” shall have the meaning ascribed to it under the EXPP.

 

(e)                                  “Good Reason.”  For purposes of this
Agreement, “Good Reason” shall mean, without Executive’s express written
consent, the occurrence of any of the following circumstances unless, in the
case of subsections (i), (iv), (vi) or (viii) hereof, such circumstances are
fully corrected prior to the date of termination specified in the notice of
termination given in respect thereof:

 

(i)                                     the assignment to Executive of duties 
inconsistent with Executive’s position and status as Senior Vice President and
General Counsel, or an alteration,  adverse to Executive, in Executive’s
position and status as Senior Vice President and General Counsel or in the
nature of Executive’s duties, responsibilities, and authorities or conditions of
Executive’s employment from those relating to Executive position and status as
Senior Vice President and General Counsel (excluding changes in assignments
permitted under Section 3 and excluding inadvertent actions which are promptly
remedied); except the foregoing shall not constitute Good Reason if occurring in
connection with the termination of Executive’s employment for Cause, Disability,
Retirement, as a result of Executive’s death, or as a result of action by or
with the consent of Executive; for purposes of this Section 8(e)(i), references
to the Company (and the Board and stockholders of the Company) refer to the
ultimate parent company (and its board and stockholders) succeeding the Company
following an acquisition in which the corporate existence of the Company
continues, in accordance with Section 12(b);

 

(ii)                                  (A) a reduction by the Company in
Executive’s Base Salary, (B) the setting of Executive’s annual target incentive
opportunity or payment of earned annual incentive in amounts less than specified
under or otherwise not in conformity with Section 4 hereof, (C) a change in
compensation or benefits not in conformity with Section 5, or (D) a reduction,
after a Change in Control in perquisites from the level of such perquisites as
in effect immediately prior to the Change in Control or as the same may have
been increased from time to time after the Change in Control except for
across-the-board perquisite reductions similarly affecting all senior executives
of the Company and all senior executives of any Person in control of the
Company;

 

(iii)                               the relocation of the principal place of
Executive’s employment not in conformity with Section 3(b) hereof; for this
purpose, required travel on the Company’s business will not constitute a
relocation so long as the extent of such travel is substantially consistent with
Executive’s customary business travel obligations in periods prior to the
Effective Date;

 

19

--------------------------------------------------------------------------------


 

(iv)                              the failure by the Company to pay to Executive
any portion of Executive’s compensation or to pay to Executive any portion of an
installment of deferred compensation under any deferred compensation program of
the Company within seven days of the date such compensation is due;

 

(v)                                 the failure by the Company to continue in
effect any material compensation or benefit plan in which Executive participated
immediately prior to a Change in Control, unless an equitable arrangement
(embodied in an ongoing substitute or alternative plan) has been made with
respect to such plan, or the failure by the Company to continue Executive’s
participation therein (or in such substitute or alternative plan) on a basis not
materially less favorable, both in terms of the amounts of compensation or
benefits provided and the level of Executive’s participation relative to other
participants, as existed at the time of the Change in Control;

 

(vi)                              the failure of the Company to obtain a
satisfactory agreement from any successor to the Company to fully assume the
Company’s obligations and to perform under this Agreement, as contemplated in
Section 12(b) hereof, in a form reasonably acceptable to Executive;

 

(vii)                           any election by the Company not to extend the
Term of this Agreement at the next possible extension date under Section 2
hereof, unless Executive will have attained age 65 at or before such extension
date; or

 

(viii)                        any other failure by the Company to perform any
material obligation under, or breach by the Company of any material provision
of, this Agreement;

 

provided, however, that a forfeiture under Section 10(f) or (g) shall not
constitute “Good Reason.”

 

(f)                                    “Potential Change in Control”  For
purposes of this Agreement, a “Change in Control” shall be deemed to have
occurred if, during the term of this Agreement:

 

(i)                                     the Company enters into an agreement,
the consummation of which would result in the occurrence of a Change in Control;

 

(ii)                                  any Person (including the Company)
publicly announces an intention to take or to consider taking actions which if
consummated would constitute a Change in Control; or

 

(iii)                               the Board adopts a resolution to the effect
that, for purposes of this Agreement, a Potential Change in Control has
occurred.

 

9.                                       Rabbi Trust Obligation Upon Potential
Change in Control; Excise Tax-Related Provisions.

 

(a)                                  Rabbi Trust Funded Upon Potential Change in
Control. In the event of a Potential Change in Control or Change in Control, the
Company shall, not later than 15 days thereafter, have established one or more
rabbi trusts and shall deposit therein cash in an amount sufficient to provide
for full payment of all potential obligations of the Company that would arise
assuming consummation of a Change in Control, or has arisen in the case of an
actual Change in Control, and a subsequent termination of Executive’s employment
under Section 7(e) or (f). Such rabbi trust(s) shall be irrevocable and shall
provide that the Company may not, directly or indirectly, use or recover any
assets of the trust(s) until such time as all obligations which potentially
could arise hereunder have been settled and paid in full, subject only to the
claims of creditors of the Company in the event of insolvency or bankruptcy of
the Company; provided, however, that if no Change in Control has occurred within
two years after such Potential Change in Control, such rabbi trust(s) shall at
the end of such two-year period become revocable and may thereafter be revoked
by the Company.

 

(b)                                 Gross-up If Excise Tax Would Apply.  In the
event Executive becomes entitled to any amounts or benefits payable in
connection with a Change in Control or other change in control (whether or not
such amounts are payable pursuant to this Agreement) (the “Severance Payments”),
if any of such Severance Payments are subject to the tax (the “Excise Tax”)
imposed by Section 4999 of the Internal Revenue Code (or any similar federal,
state or local tax that may hereafter be imposed) (the “Code”), the Company
shall pay to Executive at the time specified in Section 9(b)(iii) hereof an
additional amount (the “Gross-Up Payment”) such that the net amount retained by
Executive, after deduction of any Excise Tax on the Total Payments (as
hereinafter defined) and any federal, state

 

20

--------------------------------------------------------------------------------


 

and local income tax and Excise Tax upon the payment provided for by Section
9(b)(i), shall be equal to the Total Payments.

 

(i)                                     For purposes of determining whether any
of the Severance Payments will be subject to the Excise Tax and the amount of
such Excise Tax:

 

(A)                              any other payments or benefits received or to
be received by Executive in connection with a Change in Control or Executive’s
termination of employment (whether pursuant to the terms of this Agreement or
any other plan, arrangement or agreement with the Company, any Person whose
actions result in a Change in Control or any Person affiliated with the Company
or such Person) (which, together with the Severance Payments, constitute the
“Total Payments”) shall be treated as “parachute payments” within the meaning of
Section 280G(b)(2) of the Code, and all “excess parachute payments” within the
meaning of Section 280G(b)(1) of the Code shall be treated as subject to the
Excise Tax, unless in the opinion of nationally-recognized tax counsel selected
by Executive such other payments or benefits (in whole or in part) do not
constitute parachute payments, or such excess parachute payments (in whole or in
part) represent reasonable compensation for services actually rendered within
the meaning of Section 280G(b)(4) of the Code in excess of the base amount
within the meaning of Section 280G(b)(3) of the Code, or are otherwise not
subject to the Excise Tax;

 

(B)                                the amount of the Total Payments which shall
be treated as subject to the Excise Tax shall be equal to the lesser of (x) the
total amount of the Total Payments and (y) the amount of excess parachute
payments within the meaning of Section 280G(b)(1) of the Code (after applying
Section 9(b)(i)(A) hereof); and

 

(C)                                the value of any non-cash benefits or any
deferred payments or benefit shall be determined by a nationally-recognized
accounting firm selected by Executive in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code.

 

(ii)                                  For purposes of determining the amount of
the Gross-Up Payment, Executive shall be deemed to pay federal income taxes at
the highest marginal rate of federal income taxation in the calendar year in
which the Gross-Up Payment is to be made and state and local income taxes at the
highest marginal rate of taxation in the state and locality of Executive’s
residence on the Date of Termination, net of the maximum reduction in federal
income taxes which could be obtained from deduction of such state and local
taxes. In the event that the Excise Tax is subsequently determined to be less
than the amount taken into account hereunder at the time of termination of
Executive’s employment, Executive shall repay to the Company within ten days
after the time that the amount of such reduction in Excise Tax is finally
determined the portion of the Gross-Up Payment attributable to such reduction
(plus the portion of the Gross-Up Payment attributable to the Excise Tax and
federal and state and local income tax imposed on the Gross-Up Payment being
repaid by Executive if such repayment results in a reduction in Excise Tax
and/or federal and state and local income tax deduction) plus interest on the
amount of such repayment at the rate provided in Section 1274(b)(2)(B) of the
Code.  In the event that the Excise Tax is determined to exceed the amount taken
into account hereunder at the time of the termination of Executive’s employment
(including by reason of any payment the existence or amount of which cannot be
determined at the time of the Gross-Up Payment), the Company shall make an
additional gross-up payment in respect of such excess within ten days after the
time that the amount of such excess is finally determined.

 

(iii)                               The payments provided for in this Section
9(b) shall be made not later than the fifteenth day following the date of
Executive’s termination of employment; provided, however, that if the amount of
such payments cannot be finally determined on or before such day, the Company
shall pay to Executive on such day an estimate, as determined in good faith by
the Company, of the minimum amount of such payments and shall pay the remainder
of such payments (together with interest at the rate provided in Section
1274(b)(2)(B) of the Code) as soon as the amount thereof can be determined but
in no event later than the thirtieth day after the date of Executive’s
termination of employment. In the event that the amount of the estimated
payments exceeds the amount subsequently determined to have been due, such
excess shall constitute a loan by the

 

21

--------------------------------------------------------------------------------


 

Company to Executive, payable on the fifteenth day after the demand by the
Company (together with interest at the rate provided in Section 1274(b)(2)(B) of
the Code).

 

(iv)                              All determinations under this Section 9(b)
shall be made at the expense of the Company by a nationally recognized public
accounting firm selected by Executive, and such determination shall be binding
upon Executive and the Company.

 

10.                                 Non-Competition and Non-Disclosure;
Executive Cooperation; Non-Disparagement; Certain Forfeitures.

 

(a)                                  Non-Competition. Without the consent in
writing of the Board, Executive will not, at any time during the Term and for a
period of two years following termination of Executive’s employment for any
reason, acting alone or in conjunction with others, directly or indirectly (i)
engage (either as owner, investor, partner, stockholder, employer, employee,
consultant, advisor, or director) in any business in which he has been directly
engaged on behalf of the Company or any affiliate, or has supervised as an
executive thereof, during the last two years prior to such termination, or which
was engaged in or planned by the Company or an affiliate at the time of such
termination, in any geographic area in which such business was conducted or
planned to be conducted; (ii) induce any customers of the Company or any of its
affiliates with whom Executive has had contacts or relationships, directly or
indirectly, during and within the scope of his employment with the Company or
any of its affiliates, to curtail or cancel their business with the Company or
any such affiliate; (iii) induce, or attempt to influence, any employee of the
Company or any of its affiliates to terminate employment; or (iv) solicit, hire
or retain as an employee or independent contractor, or assist any third party in
the solicitation, hire, or retention as an employee or independent contractor,
any person who during the previous 12 months was an employee of the Company or
any affiliate; provided, however, that the limitation contained in clause (i)
above shall not apply if Executive’s employment is terminated as a result of a
termination by the Company without Cause within two years following a Change in
Control or is terminated by Executive for Good Reason within two years following
a Change in Control, and provided further, that activities engaged in by or on
behalf of the Company are not restricted by this covenant. The provisions of
subparagraphs (i), (ii), (iii), and (iv) above are separate and distinct
commitments independent of each of the other subparagraphs.  It is agreed that
the ownership of not more than one percent of the equity securities of any
company having securities listed on an exchange or regularly traded in the
over-the-counter market shall not, of itself, be deemed inconsistent with clause
(i) of this Section 10(a).

 

(b)                                 Non-Disclosure; Ownership of Work. Executive
shall not, at any time during the Term and thereafter (including following
Executive’s termination of employment for any reason), disclose, use, transfer,
or sell, except in the course of employment with or other service to the
Company, any proprietary information, secrets, organizational or employee
information, or other confidential information belonging or relating to the
Company and its affiliates and customers so long as such information has not
otherwise been disclosed or is not otherwise in the public domain, except as
required by law or pursuant to legal process. In addition, upon termination of
employment for any reason, Executive will return to the Company or its
affiliates all documents and other media containing information belonging or
relating to the Company or its affiliates. Executive will promptly disclose in
writing to the Company all inventions, discoveries, developments, improvements
and innovations (collectively referred to as “Inventions”) that Executive has
conceived or made during the Term; provided, however, that in this context
“Inventions” are limited to those which (i) relate in any manner to the existing
or contemplated business or research activities of the Company and its
affiliates; (ii) are suggested by or result from Executive’s work at the
Company; or (iii) result from the use of the time, materials or facilities of
the Company and its affiliates. All Inventions will be the Company’s property
rather than Executive’s. Should the Company request it, Executive agrees to sign
any document that the Company may reasonably require to establish ownership in
any Invention.

 

(c)                                  Cooperation With Regard to Litigation.
Executive agrees to cooperate with the Company, during the Term and thereafter
(including following Executive’s termination of employment for any reason), by
making herself available to testify on behalf of the Company or any subsidiary
or affiliate of the Company, in any action, suit, or proceeding, whether civil,
criminal, administrative, or investigative, and to assist the Company, or any
subsidiary or affiliate of the Company, in any such action, suit, or proceeding,
by providing information and meeting and consulting with the Board or its
representatives or counsel, or representatives or counsel to the Company, or any
subsidiary or affiliate of the Company, as requested.  The Company agrees to
reimburse the Executive, on an after-tax basis, for all expenses actually
incurred in connection with her provision of testimony or assistance.

 

22

--------------------------------------------------------------------------------


 

(d)                                 Non-Disparagement. Executive shall not, at
any time during the Term and thereafter, make statements or representations, or
otherwise communicate, directly or indirectly, in writing, orally, or otherwise,
or take any action which may, directly or indirectly, disparage the Company or
any of its subsidiaries or affiliates or their respective officers, directors,
employees, advisors, businesses or reputations.  Notwithstanding the foregoing,
nothing in this Agreement shall preclude Executive from making truthful
statements that are required by applicable law, regulation or legal process.

 

(e)                                  Release of Employment Claims.  Executive
agrees, as a condition to receipt of any termination payments and benefits
provided for in Sections 6 and 7 herein (other than Compensation Accrued at
Termination), that he will execute a general release agreement, in substantially
the form set forth in Attachment A to this Agreement, releasing any and all
claims arising out of Executive’s employment other than enforcement of this
Agreement and rights to indemnification under any agreement, law, Company
organizational document or policy, or otherwise.

 

(f)                                    Forfeiture of Outstanding Options.  The
provisions of Sections 6 and 7 notwithstanding, if Executive willfully and
materially fails to substantially comply with any restrictive covenant under
this Section 10 or willfully and materially fails to substantially comply with
any material obligation under this Agreement, all options to purchase Common
Stock granted by the Company and then held by Executive or a transferee of
Executive shall be immediately forfeited and thereupon such options shall be
cancelled. Notwithstanding the foregoing, Executive shall not forfeit any option
unless and until there shall have been delivered to him, within six months after
the Board (i) had knowledge of conduct or an event allegedly constituting
grounds for such forfeiture and (ii) had reason to believe that such conduct or
event could be grounds for such forfeiture, a copy of a resolution duly adopted
by a majority affirmative vote of the membership of the Board (excluding
Executive) at a meeting of the Board called and held for such purpose (after
giving Executive reasonable notice specifying the nature of the grounds for such
forfeiture and not less than 30 days to correct the acts or omissions complained
of, if correctable, and affording Executive the opportunity, together with his
counsel, to be heard before the Board) finding that, in the good faith opinion
of the Board, Executive has engaged and continues to engage in conduct set forth
in this Section 10(f) which constitutes grounds for forfeiture of Executive’s
options; provided, however, that if any option is exercised after delivery of
such notice and the Board subsequently makes the determination described in this
sentence, Executive shall be required to pay to the Company an amount equal to
the difference between the aggregate value of the shares acquired upon such
exercise at the date of the Board determination and the aggregate exercise price
paid by Executive. Any such forfeiture shall apply to such options
notwithstanding any term or provision of any option agreement. In addition,
options granted to Executive on or after January 1, 2000, and gains resulting
from the exercise of such options, shall be subject to forfeiture in accordance
with the Company’s standard policies relating to such forfeitures and clawbacks,
as such policies are in effect at the time of grant of such options.

 

(g)                                 Forfeiture of Certain Bonuses and Profits. 
If the Company is required to prepare an accounting restatement due to the
material noncompliance of the Company, as a result of misconduct, with any
financial reporting requirement under the securities laws, and if Executive,
knowingly or through gross negligence, caused or failed to prevent such
misconduct, Executive shall reimburse the Company for (1) any bonus or other
incentive based or equity-based compensation received by Executive from the
Company during the 12-month period following the first public issuance or filing
with the Securities and Exchange Commission (whichever first occurs) of the
financial document embodying such financial reporting requirement; and (2) any
profits realized from the sale of securities of the Company during that 12-month
period.

 

(h)                                 Survival. The provisions of this Section 10
shall survive the termination of the Term and any termination or expiration of
this Agreement.

 

11.                                 Governing Law; Disputes; Arbitration.

 

(a)                                  Governing Law.  Anything in the USERP or
the EXPP to the contrary notwithstanding, this Agreement and the rights and
obligations of the Company and Executive under the USERP and the EXPP are
governed by and are to be construed, administered, and enforced in accordance
with the laws of the State of Connecticut, without regard to conflicts of law
principles, except insofar as federal laws and regulations and the Delaware
General Corporation Law may be applicable. If under the governing law, any
portion of this Agreement or the USERP or the EXPP is at any time deemed to be
in conflict with any applicable statute, rule, regulation, ordinance, or other
principle of law, such portion shall be deemed to be modified or altered to the
extent necessary to conform thereto or, if that is not possible, to be omitted
therefrom . The invalidity of any such portion shall not

 

23

--------------------------------------------------------------------------------


 

affect the force, effect, and validity of the remaining portion thereof. If any
court determines that any provision of Section 10 of this Agreement is
unenforceable because of the duration or geographic scope of such provision, it
is the parties’ intent that such court shall have the power to modify the
duration or geographic scope of such provision, as the case may be, to the
extent necessary to render the provision enforceable and, in its modified form,
such provision shall be enforced.

 

(b)                                 Reimbursement of Expenses in Enforcing
Rights.  Upon submission of invoices, the Company shall promptly pay or
reimburse all reasonable costs and expenses (including fees and disbursements of
counsel and pension experts) incurred by Executive or Executive’s surviving
spouse in seeking to interpret this Agreement or enforce rights pursuant to this
Agreement or in any proceeding in connection therewith brought by Executive or
Executive’s surviving spouse, whether or not Executive or Executive’s surviving
spouse is ultimately successful in enforcing such rights or in such proceeding;
provided, however, that no reimbursement shall be owed with respect to expenses
relating to any unsuccessful assertion of rights or proceeding if and to the
extent that such assertion or proceeding  was initiated or maintained in bad
faith or was frivolous, as determined by the arbitrators in accordance with
Section 11(c) or a court having jurisdiction over the matter, in which case any
amounts previously paid by the Company shall be promptly repaid.

 

(c)                                  Arbitration.  Anything in the USERP or the
EXPP to the contrary notwithstanding, any dispute or controversy arising under
or in connection with this Agreement or the USERP or the EXPP shall be settled
exclusively by arbitration in  Fairfield, CT, by three arbitrators in accordance
with the rules of the American Arbitration Association in effect at the time of
submission to arbitration. Judgment may be entered on the arbitrators’ award in
any court having jurisdiction. For purposes of entering any judgment upon an
award rendered by the arbitrators, the Company and Executive hereby consent to
the jurisdiction of any or all of the following courts: (i) the United States
District Court for the District of Connecticut, (ii) any of the courts of the
State of Connecticut, or (iii) any other court having jurisdiction. The Company
and Executive further agree that any service of process or notice requirements
in any such proceeding shall be satisfied if the rules of such court relating
thereto have been substantially satisfied. The Company and Executive hereby
waive, to the fullest extent permitted by applicable law, any objection which it
may now or hereafter have to such jurisdiction and any defense of inconvenient
forum. The Company and Executive hereby agree that a judgment upon an award
rendered by the arbitrators may be enforced in other jurisdictions by suit on
the judgment or in any other manner provided by law. Subject to Section 11(b) of
this Agreement, the Company shall bear all costs and expenses arising in
connection with any arbitration proceeding pursuant to this Section 11.
Notwithstanding any provision in this Section 11, Executive shall be entitled to
seek specific performance of Executive’s right to be paid during the pendency of
any dispute or controversy arising under or in connection with this Agreement.

 

(d)                                 Interest on Unpaid Amounts.  Any amount
which has become payable pursuant to the terms of this Agreement or any decision
by arbitrators or judgment by a court of law pursuant to this Section 11 but
which has not been timely paid shall bear interest at the prime rate in effect
at the time such amount first becomes payable, as quoted by the Company’s
principal bank.

 

12.                                 Miscellaneous.

 

(a)                                  Integration.  This Agreement cancels and
supersedes any and all prior employment agreements and understandings between
the parties hereto with respect to the employment of Executive by the Company,
any parent or predecessor company, and the Company’s subsidiaries during the
Term, except for contracts relating to compensation under executive compensation
and employee benefit plans of the Company and its subsidiaries.  The foregoing
notwithstanding, in the event of any conflict or ambiguity between this
Agreement and the Employee Protection Plan as applicable to Executive or the
Change-in-Control Agreement executed by Executive and the Company or the EXPP or
USERP, the provisions of this Agreement shall govern except that Executive shall
remain entitled to any right or benefit under the Employee Protection Plan or
the Change-in-Control Agreement or the EXPP or USERP for so long as such Plan or
Agreement remains in effect, if and to the extent that such right or benefit is
more favorable to Executive than a corresponding provision of this Agreement;
but no payment or benefit under the Employee Protection Plan or
Change-in-Control Agreement or the EXPP or USERP shall be made or extended which
duplicates any payment or benefit hereunder.  If and to the extent that this
Agreement may provide enhanced benefits to Executive under the EXPP or USERP
which benefits are not explicitly provided for under the EXPP or USERP, the EXPP
or USERP shall be deemed amended by this Agreement (but only insofar as it
pertains to Executive).  This Agreement constitutes the entire agreement among
the parties with respect to the matters herein provided, and no modification or
waiver of any provision hereof shall be effective unless in writing and signed
by

 

24

--------------------------------------------------------------------------------


 

the parties hereto. Executive shall not be entitled to any payment or benefit
under this Agreement which duplicates a payment or benefit received or
receivable by Executive under any prior agreements and understandings or under
any benefit or compensation plan of the Company which are in effect.

 

(b)                                 Successors; Transferability. The Company
shall require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place.

 

As used in this Agreement, “Company” shall mean the Company as hereinbefore
defined and any successor to its business and/or assets as aforesaid which
assumes and agrees to perform this Agreement by operation of law, or otherwise
and, in the case of an acquisition of the Company in which the corporate
existence of the Company continues, the ultimate parent company following such
acquisition. Subject to the foregoing, the Company may transfer and assign this
Agreement and the Company’s rights and obligations hereunder. Neither this
Agreement nor the rights or obligations hereunder of the parties hereto shall be
transferable or assignable by Executive, except in accordance with the laws of
descent and distribution or as specified in Section 12(c).

 

(c)                                  Beneficiaries. Executive shall be entitled
to designate (and change, to the extent permitted under applicable law) a
beneficiary or beneficiaries to receive any compensation or benefits provided
hereunder following Executive’s death.

 

(d)                                 Notices. Whenever under this Agreement it
becomes necessary to give notice, such notice shall be in writing, signed by the
party or parties giving or making the same, and shall be served on the person or
persons for whom it is intended or who should be advised or notified, by Federal
Express or other similar overnight service or by certified or registered mail,
return receipt requested, postage prepaid and addressed to such party at the
address set forth below or at such other address as may be designated by such
party by like notice:

 

If to the Company:

 

IMS HEALTH INCORPORATED
1499 Post Road
Fairfield, CT  06824
Attention: Chief Executive Officer

 

If to Executive:

 

Mr. Robert H. Steinfeld

Senior Vice President and General Counsel
IMS Health Incorporated
1499 Post Road
Fairfield, CT  06824

 

If the parties by mutual agreement supply each other with telecopier numbers for
the purposes of providing notice by facsimile, such notice shall also be proper
notice under this Agreement. In the case of Federal Express or other similar
overnight service, such notice or advice shall be effective when sent, and, in
the cases of certified or registered mail, shall be effective two days after
deposit into the mails by delivery to the U.S. Post Office.

 

(e)                                  Reformation. The invalidity of any portion
of this Agreement shall not be deemed to render the remainder of this Agreement
invalid.

 

(f)                                    Headings. The headings of this Agreement
are for convenience of reference only and do not constitute a part hereof.

 

(g)                                 No General Waivers. The failure of any party
at any time to require performance by any other party of any provision hereof or
to resort to any remedy provided herein or at law or in equity shall in no way
affect the right of such party to require such performance or to resort to such
remedy at any time thereafter, nor shall the waiver by any party of a breach of
any of the provisions hereof be deemed to be a waiver of any subsequent breach

 

25

--------------------------------------------------------------------------------


 

of such provisions. No such waiver shall be effective unless in writing and
signed by the party against whom such waiver is sought to be enforced.

 

(h)                                 No Obligation To Mitigate. Executive shall
not be required to seek other employment or otherwise to mitigate Executive’s
damages upon any termination of employment, and any compensation or benefits
received from any other employment of Executive shall not mitigate or reduce the
obligations of the Company or the rights of Executive hereunder, except that, to
the extent Executive receives from a subsequent employer health or other
insurance benefits that are similar to the benefits referred to in Section 5(b)
hereof, any such benefits to be provided by the Company to Executive following
the Term shall be correspondingly reduced.

 

(i)                                     Offsets; Withholding. The amounts
required to be paid by the Company to Executive pursuant to this Agreement shall
not be subject to offset other than with respect to any amounts that are owed to
the Company by Executive due to his receipt of funds as a result of his
fraudulent activity. The foregoing and other provisions of this Agreement
notwithstanding, all payments to be made to Executive under this Agreement,
including under Sections 6 and 7, or otherwise by the Company, will be subject
to withholding to satisfy required withholding taxes and other required
deductions.

 

(j)                                     Successors and Assigns. This Agreement
shall be binding upon and shall inure to the benefit of Executive, his heirs,
executors, administrators and beneficiaries, and shall be binding upon and inure
to the benefit of the Company and its successors and assigns.

 

(k)                                  Counterparts. This Agreement may be
executed in counterparts, each of which shall be deemed to be an original but
all of which together will constitute one and the same instrument.

 

13.                                 Indemnification.

 

All rights to indemnification by the Company now existing in favor of the
Executive as provided in the Company’s Certificate of Incorporation or By-laws
or pursuant to other agreements in effect on or immediately prior to the
Effective Date shall continue in full force and effect from the Effective Date
(including all periods after the expiration of the Term), and the Company shall
also advance expenses for which indemnification may be ultimately claimed as
such expenses are incurred to the fullest extent permitted under applicable law,
subject to any requirement that the Executive provide an undertaking to repay
such advances if it is ultimately determined that the Executive is not entitled
to indemnification; provided, however, that any determination required to be
made with respect to whether the Executive’s conduct complies with the standards
required to be met as a condition of indemnification or advancement of expenses
under applicable law and the Company’s Certificate of Incorporation, By-laws, or
other agreement shall be made by independent counsel mutually acceptable to the
Executive and the Company (except to the extent otherwise required by law).
After the date hereof, the Company shall not amend its Certificate of
Incorporation or By-laws or any agreement in any manner which adversely affects
the rights of the Executive to indemnification thereunder. Any provision
contained herein notwithstanding, this Agreement shall not limit or reduce any
rights of the Executive to indemnification pursuant to applicable law.  In
addition, the Company will maintain directors’ and officers’ liability insurance
in effect and covering acts and omissions of Executive during the Term and for a
period of six years thereafter on terms substantially no less favorable than
those in effect on the Effective Date.

 

IN WITNESS WHEREOF, Executive has hereunto set his hand and the Company has
caused this instrument to be duly executed as of the date of this Agreement set
forth in Section 1 hereof.

 

 

IMS HEALTH INCORPORATED

 

 

 

 

 

By:

/s/ David M. Thomas

 

 

Name: David M. Thomas

 

 

Title: Chairman of the Board and Chief Executive Officer

 

 

 

 

 

/s/ Robert H. Steinfeld

 

Robert H. Steinfeld

 

26

--------------------------------------------------------------------------------